Merrick, J.
It appears to us that the question whether the plaintiff had justifiable cause for leaving the service of the defendant was properly left to be determined by the jury upon the evidence submitted to them.
The evidence of the declarations of Haskell, though perhaps of slight importance, had some tendency to impeach his credit, and was therefore properly admitted; leaving it to the jury to judge of its effect.
It does not appear that the order was payable in cash, or that it had been accepted; and therefore the plaintiff properly credited the amount only which he received upon it.
There was no such irregularity in the proceedings of the jury in finding their verdict, as makes it necessary to interfere with nr disturb it. Exceptions overruled